PER CURIAM.
Yvette J. Davis appeals the district court’s orders dismissing her civil action against various defendants on jurisdictional and statute of limitations grounds. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Davis v. Margerum, No. CA-01-1467-A (E.D. Va. filed Dec. 12, 2001 and entered Dec. 19, 2001; filed Jan. 15, 2002 and entered Jan. 16, 2002; June 4, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.